Citation Nr: 0924298	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 until May 
1968, as well as subsequent service with the Army Reserve 
National Guard, including from January 2003 until December 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The Board notes that additional service treatment and VA 
medical records have been associated with the claims file.  
Although a Supplemental Statement of the Case has not been 
issued in regards to the these claims following that 
association of evidence, that evidence is not pertinent to 
the vertigo claim and the tinnitus claim is being granted; 
thus the Veteran is not prejudiced by the failure to issue an 
Supplemental Statement of the Case in regards to these 
claims.  

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1. A final October 1984 rating decision denied a claim for 
service connection for bilateral hearing loss.  

2.  The evidence associated with the claims file since the 
October 1984 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss.

3.  The medical evidence of record does not show that the 
Veteran's vertigo is related to his active duty service.  

4.  The medical evidence of record does show that the 
Veteran's tinnitus is at least as likely as not related to 
active duty service. 


CONCLUSIONS OF LAW

1.  The October 1984 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the October 1984 rating decision 
is new and material; the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for the establishment of service connection 
for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  The criteria for the establishment of service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service 
connection for bilateral hearing loss.  In view of the 
Board's decision to reopen that claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.  Similarly, the Board is granting in full the 
benefit sought on appeal, in regards to the claim for service 
connection for tinnitus.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed, for the tinnitus 
claim.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claims 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in February 2009, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
Social Security Administration (SSA) records.  The Veteran 
has submitted numerous statements and was provided an 
opportunity to set forth his contentions at a hearing at the 
RO; he cancelled his scheduled hearing in July 2006.  

In addition, he was afforded VA medical examinations in April 
and May of 2005, which provided specific medical opinions 
pertinent to the vertigo issue on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for bilateral hearing loss.  A review of 
the record indicates that the Veteran was previously denied 
service connection for that disorder in an October 1984 
rating decision.  The Veteran did not file a Notice of 
Disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the October 1984 rating 
decision consisted of service treatment records that did not 
indicate any complaints of or treatment for hearing problems.  
The May 1968 separation examination reported that the 
Veteran's hearing was normal, under a whispered voice 
examination.  The October 1984 rating decision found that the 
evidence did not show hearing loss.  

Subsequent to the October 1984 rating decision, no opinions 
as to the etiology of the Veteran's bilateral hearing loss 
are of record.   A VA examination was provided in April 2005, 
but did not provide an opinion as to the etiology of the 
Veteran's claim.  

In the instant case, the Veteran had additional active duty 
service following the October 1984 rating decision, and 
additional service treatment records have been associated 
with the claims file.  These records provide information 
regarding the level of the Veteran's hearing loss prior to 
his active duty.  Additionally, although the April 2005 VA 
examination did not provide an opinion as to the etiology of 
the Veteran's hearing loss, it did provide information 
regarding the Veteran's current level of hearing loss.  Such 
evidence is new, in that it was not previously of record.  It 
is also material, as it provides medical evidence regarding 
possible hearing loss while the Veteran was on active duty 
with the Puerto Rico National Guard.  That evidence was not 
associated with the claims file at the time of the October 
1984 rating decision.  Accordingly, the Board finds that the 
claim for service connection may be reopened.  The issue of 
service connection for bilateral hearing loss will be 
addressed in the Remand portion of this decision.

Service Connection Claims 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  


Vertigo

The Veteran contends that he developed vertigo while on 
active duty with the Puerto Rico National Guard in 2003, as 
indicated in his February 2005 claim.

The Veteran's service treatment records generally indicate 
that he complained of and was treated for vertigo while on 
active duty.  For example, a June 23, 2003 service treatment 
record found the Veteran complaining of vertigo and dizziness 
for 5 months.  The examiner reported that the Veteran had 
been seen in Puerto Rico for dizziness and was treated for 
hypertension.  A July 2003 service treatment record reported 
that the Veteran complained of spinning vertigo; he had 4 
episodes total, with each episode lasting 1 to 3 minutes.  
The examiner diagnosed him with a type of benign vertigo.  

During his May 2004 service examination, the Veteran 
complained of dizziness or vertigo.  The Veteran underwent 
Medical Evaluation Board Proceedings in June 2004.  He stated 
that while stationed in Iraq in 2003, he began to experience 
episodes of dizziness with positional changes, which was 
particularly noticeable on arising from bed.  Because of its 
persistence, he sought treatment on return to his home 
station.  Extensive testing was done by a private neurologist 
in July 2003; all tests were within normal limits.  About 
four times per month, he would take Meclizine for treatment 
of the dizziness.  He was diagnosed with vertigo, which was 
noted to be "medically acceptable" and in the line of duty.  
It was no noted to have existed prior to service.

Post-service, a June 2004 VA medical record reported that the 
Veteran had a history of positional vertigo.  A VA audio 
examination of the Veteran was conducted in April 2005, and 
included a review of the claims file.  He complained of 
bilateral hearing loss, intermittent tinnitus, and episodic 
positional vertigo, with symptoms beginning in Iraq.  He also 
reported that his vertigo episodes currently had a frequency 
of once a month, accompanied by nausea, but not vomiting.  A 
videonystagmography study was performed.  The examiner found 
visual and positional tests to be normal and a normal 
response to bithermal caloric stimulation.  The examiner 
determined that that was a normal study of the peripheral and 
central vestibular systems.  A July 2005 VA problem list 
included dizziness and giddiness among the Veteran's 
problems; however, an October 2007 VA problem list did not 
include a report of dizziness and giddiness.  

Although the record indicates that the Veteran was treated 
for vertigo in service, the record does not indicate that he 
has a current diagnosis of that disorder.  The April 2005 VA 
examiner tested for the Veteran's claimed vertigo and found 
him to have normal responses during the examination; the 
examiner found a normal study of the peripheral and central 
vestibular systems.  The record also does not indicate that 
the Veteran has been diagnosed with or treated for vertigo 
for years following his discharge from service.  Indeed, his 
October 2007 VA problem list did not even list vertigo as a 
problem.  

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  No evidence is of record indicating that the 
Veteran currently has vertigo, as supported by objective 
medical findings.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim for 
service connection for vertigo is denied. 

Tinnitus

The Veteran also contends that he developed tinnitus in 2003, 
during his active duty service.  

The Veteran's service treatment records indicate that he 
complained of tinnitus in service.  On June 23, 2003, he 
reported a complaint of tinnitus.  Additionally, a June 2003 
Record of Audiological Evaluation contained his complaints of 
intermittent high pitched tinnitus.  

Additionally, VA outpatient treatment records generally 
indicate that he made complaints of tinnitus.  In a June 2004 
VA medical record, during active duty, the Veteran reported 
tinnitus.  

The Veteran was provided a VA audio examination in April 
2005.  He complained of bilateral intermittent tinnitus and 
reported that its onset was while he was in Iraq.  
The Veteran received another VA examination in May 2005, at 
which time he was diagnosed with tinnitus.  

The only other evidence provided as to the Veteran's claim is 
his belief that his tinnitus developed due to his service.  
Although he Veteran can provide testimony as to his own 
experiences and observations, the factual question of whether 
his tinnitus can be attributed to his service is a medical 
question, requiring a medical expert.  He is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).   However, the Veteran is competent to 
report continuing symptoms, as opposed to offering an opinion 
as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 
6 Vet. App. 465, 470 (1994).

The record indicates that the Veteran first complained of 
tinnitus while on active duty service, that he was treated 
for tinnitus while on active duty service and that he has 
been diagnosed with tinnitus after his discharge from 
service.  The evidence is at least at equipoise to indicate 
that the Veteran developed tinnitus in service, as such; the 
benefit of the doubt rule applies.  Gilbert, 1 Vet.App. at 
58.  The Veteran's claim for service connection for tinnitus 
is granted.  

 
ORDER

New and material evidence having been submitted, the 
Veteran's claim to reopen the claim for entitlement to 
service connection for bilateral hearing loss is granted.  
The appeal is granted to this extent only.  

Service connection for vertigo is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran essentially contends that bilateral hearing loss 
developed due to his active duty service or was aggravated by 
his active duty service.  

The Veteran's service treatment records indicate that he had 
bilateral hearing loss prior to his most recent period of 
active duty, as indicated by a March 2001 service treatment 
record.  The Veteran's service treatment records also 
indicate that he had complained of hearing loss in service, 
including on June 23, 2003.  An audiological evaluation was 
performed on June 30, 2003.  This uninterpreted audiogram 
should be interpreted by an appropriate audiological 
professional.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(Holding that where audiogram in support of claim was 
submitted by claimant but without interpretation as to 
relevant regulatory provisions, Board must obtain such 
medical interpretation).

A VA examination was provided to the Veteran in April 2005, 
which indicated that he had hearing loss.  However, the 
examiner did not make any findings as to whether the 
Veteran's hearing loss was caused or aggravated by his active 
duty service.  A VA examination should be provided to 
determine whether the Veteran's bilateral hearing loss was 
caused or aggravated by his most recent period of active duty 
service.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
bilateral hearing loss found to be 
present.  

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that any bilateral hearing loss found 
was caused or aggravated by his most 
recent period of active duty service, 
from January 2003 until December 2004, 
and if possible to what extent it was 
aggravated beyond the natural 
progression of the disorder.  
Additionally, the examiner should 
address the findings of the June 30, 
2003 audiological evaluation, including 
whether it indicates that the Veteran's 
hearing worsened in service.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of his hearing 
loss.  The rationale for all opinions 
expressed should be provided in a 
legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


